   Case 2:18-cr-00116-MHT-WC Document 179 Filed 12/14/18 Page 1 of 1



   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
     v.                           )            2:18cr116-MHT
                                  )
G. FORD GILBERT,                  )
MARTIN J. CONNORS, and            )
RANDALL M. DAVIS                  )


                                ORDER

    It is ORDERED that the jury trial of this case will

be in recess for January 23, 24, and 25, 2019, for the

Johnson Centennial Celebration.

    DONE, this the 14th day of December, 2018.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
